Citation Nr: 0913803	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-02 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include a 
personality disorder and nervousness.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a personality disorder and 
nervousness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1968 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2009, the Veteran presented personal testimony 
during a hearing before the undersigned Veterans Law Judge at 
the VA Central Office.  A transcript of the hearing is of 
record.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In February 2009, the Veteran waived RO consideration of his 
additional evidence.  This evidence included a statement 
dated April 2003 (although not submitted to VA until April 
2003), in which the Veteran expressed a desire to re-open 
claims for service connection for tinnitus, arthritis in his 
hands, a back disorder, and migraines.  The Board refers 
these issues to the RO for appropriate action.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issue on appeal was obtained.

2.  In a November 1973 decision the RO denied entitlement to 
service connection for nervousness, noting that the Veteran 
had a personality disorder; there was no timely appeal and 
that determination has become final.

3.  Evidence received since the November 1973 decision is 
neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for an acquired 
psychiatric disorder, to include a personality disorder and 
nervousness.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder, to 
include a personality disorder and nervousness is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in August 2004.  Because of the 
favorable outcome in this appeal of this issue, any 
deficiency in the initial notice to the Veteran of the duty 
to notify and duty to assist in claims involving new and 
material evidence is harmless error.



Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

In a November 1973 rating decision the RO denied entitlement 
to service connection for a nervous disorder.  It was noted, 
in essence, that the evidence of record, which included 
minimal service treatment records, did not show that a 
nervous disorder incurred in or was aggravated by active 
service.  The VA hospital reports showed that the Veteran was 
treated for a passive depressive personality.  The Veteran 
did not perfect an appeal of the decision, and it became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.104 (2008).

The evidence received since the November 1973 rating decision 
includes previously unreviewed service treatment records and 
service personnel records which show that the Veteran was 
discharged from active duty due to unsuitability and an 
inadequate personality, VA medical records, a lay statement, 
additional statements from the Veteran, the transcript of the 
Veteran's hearing before the undersigned Veterans Law Judge, 
and private treatment records which include a February 2009 
record from P.O.T., M.S. which provides a diagnosis of a 
current psychological disorder and a connection between that 
disorder and the Veteran's active duty.  This evidence, which 
was not considered by the RO in 1973, is neither cumulative 
nor redundant and raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim for service 
connection for a psychiatric disorder must be reopened and 
re-adjudicated on the merits.


ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for a psychiatric 
disorder is reopened.


REMAND

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, the February 2009 letter from P.O.T., M.S., indicates 
that the Veteran currently suffers from a psychiatric 
disorder.  This letter also indicates that there is a 
possibility that the Veteran's current psychiatric disorder 
might be related to his active duty.  Further, additional 
service personnel records and service treatment records are 
now associated with the claims folder.  These records are new 
and material evidence, not considered by the RO in 1973, and 
must be reviewed prior to adjudication of this claim.  
Therefore, the Veteran should be afforded a VA compensation 
and pension examination to determine if his present 
psychiatric disorder is etiologically related to his active 
duty.

Additionally, during his February 2009 hearing before the 
undersigned Veterans Law Judge, the Veteran indicated that he 
had received psychiatric treatment from the VA hospital in 
St. Paul, Minnesota in 1973 or 1974.  These records are 
likely to contain information relevant to the Veteran's 
claims.  Therefore, the RO/AMC must obtain the relevant VA 
treatment records from the VA facility in St. Paul, 
Minnesota, following the procedures prescribed in 38 C.F.R. § 
3.159 (2008) as regards requesting records from Federal 
facilities.  Additionally, the Veteran indicated that he has 
received treatment from P.O.T. at Narcotics Anonymous for a 
period of eight years.  Any available records from P.O.T. 
concerning treatment of the Veteran should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated the Veteran in 
connection with his claimed disorders.  
After the Veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  In 
particular, the RO should attempt to 
obtain the Veteran's treatment records 
from the VA facility in St. Paul, 
Minnesota, from 1973 or 1974, and any 
available treatment records from P.O.T. 
at Narcotics Anonymous.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
Veteran should be scheduled for 
examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present psychiatric disorder (under 
DSM-IV criteria) related to his active 
duty service.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


